✎ PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                              for                             EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington
                                                                                               Oct 24, 2018
                                                                                                   SEAN F. MCAVOY, CLERK


U.S.A. vs.                    Bramley, Artie Frank                        Docket No.            2:17CR00065-RMP-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Artie Frank Bramley, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary K.
Dimke, sitting in the Court at Spokane, Washington, on the 5th day of October 2017, under the following conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defense counsel within one business day of any charge, arrest, or contact
with law enforcement. Defendant shall not work for the United States government or any federal or state law enforcement
agency, unless Defendant first notifies the supervising Pretrial Services Officer in the captioned matter.

Additional Condition #17: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
Defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing,
the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #5: Artie Frank Bramley is alleged to have failed to report law enforcement contact that occurred on October 13,
2018.

On October 5, 2017, the conditions of pretrial release supervision were reviewed with Mr. Bramley. He acknowledged an
understanding of his conditions, which included, standard condition number 1.

On October 13, 2018, an officer with the Spokane Police Department left a voice mail message with the undersigned officer
regarding Mr. Bramley. The officer advised he contacted Mr. Bramley about his living situation. According to the message,
the landlord of Mr. Bramley's residence called law enforcement to advise Mr. Bramley was squatting at the house. The
officer stated Mr. Bramley had established residence at the house and said he would be moving out by the end of the week.
It appears Mr. Bramley was not charged with any crimes as a result of this law enforcement contact.

Mr. Bramley failed to report the above-noted law enforcement to the U.S. Probation Office.

Violation #6: Artie Frank Bramley is alleged to have failed to report law enforcement contact that occurred on October 21,
2018.

On October 5, 2017, the conditions of pretrial release supervision were reviewed with Mr. Bramley. He acknowledged an
understanding of his conditions, which included, standard condition number 1.

According to Spokane Police Department (SPD) report number 2018-20210104, Mr. Bramley was listed as a victim in a
robbery investigation on October 21, 2018.
   PS-8
   Re: Bramley, Artie Frank
   October 24, 2018
   Page 2
On October 21, 2018, a SPD officer was dispatched to the Downtowner Motel in regards to a robbery. Upon arrival, officers
contacted three occupants in a room at this motel. It appears Mr. Bramley was one of those occupants. Another male in
the room advised he was alone, when four people entered the room. One of the intruders pointed a gun at the occupant. The
intruders reportedly stole multiple items from the room including backpacks; one of the occupant's prescription medication;
money; and electronics.

An officer spoke with Mr. Bramley about the incident. Mr. Bramley reportedly told the officer that he was not at the hotel
room when the alleged robbery occurred, but arrived shortly thereafter. Mr. Bramley further advised his belongings had been
stolen while he was gone.

Mr. Bramely failed to report the above-noted law enforcement contact to the U.S. Probation Office.

Violation #7: Artie Frank Bramley is alleged to have failed to report for random drug testing on October 16, 2018.

On October 5, 2017, the conditions of pretrial release supervision were reviewed with Mr. Bramley. He acknowledged an
understanding of his conditions, which included condition number 9. On that same date, Mr. Bramley was referred to the
phase urinalysis testing program at Pioneer Human Services, in which he was required to contact that agency on a daily basis
to determine if he needed to submit to random drug testing.

Mr. Bramley failed to report for random drug testing on October 16, 2018.

     PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION(S)
                          PREVIOUSLY REPORTED TO THE COURT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       October 24, 2018
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer

THE COURT ORDERS
[ ]  No Action
[ ]  The Issuance of a Warrant
[ ]  The Issuance of a Summons
[X ] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
[X ] Defendant to appear before the Judge assigned to the case.
[ ]  Defendant to appear before the Magistrate Judge.
[ ]  Other
                                                                            Signature of Judicial Officer

                                                                              10/24/2018
                                                                            Date
